 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   RICK HAZELTINE,                             1:14-cv-00056-DAD-GSA-PC
12                  Plaintiff,                   ORDER DENYING PLAINTIFF’S
                                                 REQUEST FOR COPY OF TRANSCRIPTS
13                                               AT GOVERNMENT EXPENSE
            v.
                                                 (ECF NO. 178.)
14

15   IAN YOUNG, et al.,

16                  Defendants.

17

18   I.     RELEVANT PROCEDURAL HISTORY
19          Rick Hazeltine (“Plaintiff”) is a civil detainee proceeding pro se and in forma pauperis
20   with this civil rights action filed pursuant to 42 U.S.C. § 1983. District Judge Dale A. Drozd
21   presided over a jury trial in this case. On August 10, 2018, the jury returned a unanimous
22   verdict in favor of the defendants.
23          On August 22, 2018, Plaintiff filed a request for a copy of transcripts at government
24   expense. (ECF No. 178.)
25   II.    MOTION FOR TRANSCRIPT
26          A.      Legal Standard
27          To obtain a transcript at government expense, Plaintiff must satisfy the criteria of 28
28   U.S.C. § 753(f). Section 753(f) provides, in part, that the United States shall pay the fees for

                                                    1
 1   transcripts furnished in civil proceedings to persons permitted to appeal in forma pauperis
 2   (IFP) if the trial judge or a circuit judge certifies that the appeal is not frivolous (i.e., it presents
 3   a substantial question). § 753(f). This requirement is applicable to pro se litigants. See Morris
 4   v. Long, No. 1:08–cv–01422–AWI–MJS, 2012 WL 5208503, at *1 (E.D. Cal. Oct. 22, 2012)
 5   (finding that the pro se litigant proceeding in forma pauperis was required to “identify the
 6   issues he intends to raise on appeal and explain why those issues are meritorious in order to
 7   meet the . . . standard [for production of trial transcripts at government expense].”); Woods v.
 8   Carey, No. CIV S–04–1225 LKK GGH P, 2009 WL 2905788, at *1 (E.D. Cal. Sept. 4, 2009)
 9   (same).
10             B.     Plaintiff’s Motion
11             Plaintiff requests a copy of the transcript of the trial in this case at government expense.
12   Plaintiff states that he filed his notice of appeal on August 15, 2018, and that perjury will be
13   one of the grounds he will be raising.
14             Plaintiff has already received approval to proceed in forma pauperis (ECF No. 8), and
15   there is no indication in the record that his financial situation has changed. However, Plaintiff
16   has not alleged that his appeal presents a substantial issue. The request merely states that
17   “[p]erjury will be one of the grounds he will be raising.” (ECF No. 178 at 1:19-20.) There is
18   no mention of the other issues on appeal, let alone an argument that the issues on appeal are
19   substantial. Therefore, Plaintiff’s motion shall be denied.
20   III.      CONCLUSION
21             Based on the foregoing, IT IS HEREBY ORDERED that Plaintiff’s request for a
22   transcript of his trial, filed on August 22, 2018, is DENIED.
23
     IT IS SO ORDERED.
24

25          Dated:   October 18, 2018                                /s/ Gary S. Austin
                                                         UNITED STATES MAGISTRATE JUDGE
26

27

28


                                                        2
